Citation Nr: 1204297	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from October 2003 to October 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that in January 2010, the Veteran had also perfected an appeal of his claim for service connection for posttraumatic stress disorder that was denied in the December 2008 rating decision.  Thereafter, in an April 2011 rating decision, the RO granted service connection for posttraumatic stress disorder.  As this is considered a full grant of the benefit sought with regards to this issue, this matter is no longer before the Board. 
 
Because the claim for a higher initial rating on appeal follows the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

 The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his January 2010 substantive appeal (via a VA Form 9), the Veteran indicated that the pain from his service-connected DDD of the cervical spine is quite severe every few days.  He takes Ibuprofen to deal with the pain, but he finds that his mobility is increasingly impaired.  In addition, in a January 2012 informal hearing presentation, the Veteran's representative asserts, essentially, that the prior November 2008 VA examination is not reflective of the current level of severity of the Veteran's cervical spine disability.  The Board also notes that at the time of the November 2008 VA examination, the Veteran complained of occasional numbness and tingling his hands.  The examiner reported that the Veteran had "normal orientation and memory, gait, stance and coordination," "cranial nerves II-XII [were] grossly intact," and "no motor or sensory deficits [were] appreciated."  It is unclear to the Board whether any of the findings, including the absence of "motor or sensory deficits" are in regard to whether there are any neurological deficits (e.g., radiculopathy) associated with the Veteran's complaints of numbness and tingling in the hands.  In light of the above, the Board finds that to ensure that the record reflects the current severity of the Veteran's service-connected DDD of the cervical spine, an additional examination is warranted, with findings responsive to all applicable rating criteria, both orthopedic and neurological.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

Prior to arranging for the Veteran to undergo further examinations, the RO/AMC should obtain and associate with the claims file all outstanding VA medical records. The claims file currently includes outpatient treatment records from the VA medical center (VAMC) in Nashville, Tennessee, dated from May 2009 to January 2010.  However, these records appear to pertain only to treatment for a mental health disability.  Hence, the RO/AMC should obtain all outstanding VA medical records from Nashville VAMC, and any other VA medical facility identified by the Veteran since his discharge from service.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

To ensure that all due process requirements are met, and that the record before the examiner is complete, the RO/AMC should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence (to include VA or non-VA medical records) pertinent to the claim on appeal that is not currently of record.

2.  The RO/AMC should obtain all outstanding VA medical records from the Nashville VAMC, and any other VA medical facility identified by the Veteran, from October 2008 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  After completion of the above, the Veteran should be scheduled for a VA spine examination, by an examiner with the appropriate expertise.  The claims folder must be made available to the examiner performing the examination, and that examiner is asked to indicate that he or she has reviewed the claims folder.  All indicated tests should be accomplished, and all clinical findings reported in detail. 

The spine examination should set out orthopedic and neurological findings reflecting the extent and severity of the Veteran's service-connected DDD of the cervical spine. 

(a) In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's cervical spine disability-to include muscle spasm, and radiculopathy, if any, and provide an assessment of the extent or severity of each.  All neurological manifestations should be described in detail.  The examiner should comment on the Veteran's prior complaints of occasional numbness and tingling in the Veteran's hands noted in the November 2008 VA medical examination report.

(b) In setting out orthopedic findings, the examiner should conduct range of motion testing of the cervical spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Further, the examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  Incapacitation, to the extent identified, should be set out. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached. 

4.  Thereafter, the RO/AMC should readjudicate the claim for an initial compensable rating for DDD of the cervical spine on appeal in light of all pertinent evidence and legal authority, to include consideration of all applicable diagnostic codes.  The RO must document its specific consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59 factors and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995) and whether separate ratings for orthopedic and neurological manifestations are warranted.   Also, the RO/AMC must discuss whether "staged" ratings are warranted pursuant to Fenderson, cited to above, is appropriate.  

5.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


